Case 2:20-cv-00871-DSF-JPR Document 24-1 Filed 05/21/20 Page 1 of 3 Page ID #:308



   1
     Mathew K. Higbee, Esq., SBN 241380
   2 HIGBEE & ASSOCIATES
     1504 Brookhollow Dr., Suite 112
   3 Santa Ana, CA 92705
     (714) 617-8336
   4 (714) 597-6559 facsimile
     Email: mhigbee@higbeeassociates.com
   5
       Attorney for Defendant
   6   ASSOCIATED PRESS
   7                        UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
   8
   9
  10   AVSPORT LLC,                             Case 2:20-cv-00871-DSF-JPR
  11                            Plaintiff,      DECLARATION OF MATHEW K.
                                                HIGBEE
  12   v.
  13   THE ASSOCIATED PRESS; and
       DOES 1 through 10,
  14
  15                       Defendants.
  16
  17
                         DECLARATION OF MATHEW K. HIGBEE
  18
       I, Mathew K. Higbee, declare as follows:
  19
                1.   I am an attorney at law, duly admitted to practice before the Courts of
  20
       the State of California and the United States District Court for the Central District
  21
       of California.
  22
                2.   I am the attorney for Defendant The Associated Press in this matter.
  23
                3.   I am supplying this Declaration and accompanying exhibits in support
  24
       of Defendant’s Motion for Judgment On the Pleadings pursuant to Fed. R. Civ.
  25
       12(c).
  26
                4.   The two copyrighted photographs that are at issue in this matter and
  27
       identified in the Plaintiff’s Complaint (¶14) were copied and inserted into written
  28
                                                 1
Case 2:20-cv-00871-DSF-JPR Document 24-1 Filed 05/21/20 Page 2 of 3 Page ID #:309



   1
       materials that were created by Plaintiff AvSport of Lock Haven and placed on one
   2
       or more pages of the Plaintiff’s website www.avsport.org where, at the time of
   3
       their discovery, were accessible by the general public on the World Wide Web.
   4
             5.    Appended as Exhibit “1” is a true and correct copy/printout of the
   5
       “About” page of the Plaintiff’s website (www.avsport.org, the same website where
   6
       Defendant’s Copyrighted Photos were discovered), as displayed on May 7, 2020.
   7
             6.    Appended as Exhibit “2” is a true and correct copy/printout of the
   8
       “Flight Instruction Fees” page of the Plaintiff’s website (www.avsport.org, the
   9
       same website where Defendant’s Copyrighted Photos were discovered) as
  10
       displayed on May 7, 2020.
  11
             7.    Appended as Exhibit “3” are true and correct copies/printouts of
  12
       pages on the Plaintiff’s website (at www.avsport.org, the same website where
  13
       Defendant’s Copyrighted Photos were discovered), as displayed on May 7, 2020,
  14
       explaining the different flight service packages and fees the Plaintiff charge for
  15
       those services. They include at least eight (8) different packages, ranging in price
  16
       from $150 to $4,000. They include a single demo or sample flight for $150 (“A
  17
       Taste of Freedom”), a one-session flight lesson for $300 cost (“Gateway to the
  18
       Sky”), a four-session “mini course” for $1200 (“Flight FUNdamentals”), a twelve-
  19
       session module for $4000 (“Up, Up and Away”), and more.
  20
             8.    Appended as Exhibit “4” is a true and correct copy/printout of the
  21
       “Payment Options” page of the Plaintiff’s website (www.avsport.org, the same
  22
       website where Defendant’s Copyrighted Photos were discovered)) as displayed on
  23
       May 7, 2020.
  24
             9.    Appended as Exhibit “5” is a true and correct copy/printout of page
  25
       of Plaintiff’s website (at www.avsport.org, the same website where Defendant’s
  26
       Copyrighted Photos were discovered) as displayed on May 7, 2020, offering
  27
  28
                                                2
Case 2:20-cv-00871-DSF-JPR Document 24-1 Filed 05/21/20 Page 3 of 3 Page ID #:310



   1
       aircraft rental services, plus a list of its rental rates specifically for its “SportStar
   2
       Max N24AV” aircraft.
   3
   4
             I declare under penalty of perjury that the foregoing is true and correct under
   5
       the laws of the United States of America.
   6
             Executed this 21st day of May 2020, at Santa Ana, California
   7
   8
                                                ______________________
   9                                               Mathew K. Higbee
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                  3
